Title: From John Adams to Samuel Dexter, 8 August 1812
From: Adams, John
To: Dexter, Samuel



My Dear Friend
Quincy August 8th. 1812

I rejoice, with joy unspeakable, in the news I hear of the open Part you have taken with no less Wisdom and Fortitude than Justice and Generosity, in the present great Crisis of your Country’s Fortune. To endeavour, with or without Success, to assuage the passions and allay the fever of your fellow Citizens; when upon the point of precipitating themselves down a precipice: was worthy of yourself, was worthy of your Father, was worthy of a Ward, with whose Family yours is Connected, whose name has been unworthily degraded by the Name of Washington; was worthy of the great Situations you have held in this Nation.
The Names of Otis, Quincy, and Dexter and Ward ought never to be enrolled with the late proceedings: no nor even that of Daws.
What ever Effect your Reasoning Eloquence and Example may have in Boston, or in New England, where a delusion of Prejudices against France and in favour of England has been more than twenty years working into a system by Spiritual and temperal Politicians; It will have a great Effect in all the other States, and in Canada, Nova Scotia, and in Europe. I need not there fore intimate that Reserve and Circumspection are more necessary than ever.
How often have I covetted your Evening Sodalities with Buckminister? How happy should I be, in the few remaining years, months days or hours, to be near you.
Accept my thanks and those of Mrs Adams for your polite and obliging Invitation to the Commencement of your Son, and of our Apology, which neither you nor Mrs Dexter can be at a loss to conjecture. We pray for Blessings on the Parents and the Children. Some of our young Ladies I hope, will pay their Respects to your Family
With high Esteem and Sincere Affection I remain Sir your Sincere/ Friend

John Adams